UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: December 31, 2015 Date of reporting period: June 30, 2015 Item 1. Reports to Stockholders. Kellner Merger Fund Semi-Annual Report June 30, 2015 KELLNER MERGER FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at June 30, 2015 (Unaudited) Percentages represent market value as a percentage of total investments. 3 KELLNER MERGER FUND EXPENSE EXAMPLE at June 30, 2015 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/15 – 6/30/15). Actual Expenses The first set of lines of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.75% and 1.50% per the operating expenses limitation agreement for the Kellner Merger Fund Class A and Institutional Class, respectively.Although the Fund charges no transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 4 KELLNER MERGER FUND EXPENSE EXAMPLE at June 30, 2015 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period(1) 1/1/15 6/30/15 1/1/15 – 6/30/15 Actual(2) Class A Institutional Class Hypothetical (5% return before expenses)(3) Class A Institutional Class Expenses are equal to the Class A and Institutional Class annualized expense ratios of 2.77% and 2.52%, respectively, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Excluding interest expense and dividends on short positions, your actual expenses would be $8.82 and $7.56 for Class A and Institutional Class, respectively. Excluding interest expense and dividends on short positions, your hypothetical expenses would be $8.75 and $7.50 for Class A and Institutional Class, respectively. 5 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at June 30, 2015 (Unaudited) Shares COMMON STOCKS – 80.1% Value Administrative and Support Services – 4.9% Baker Hughes, Inc. $ Orbitz Worldwide, Inc. (a) Broadcasting (except Internet) – 5.2% DIRECTV (a)(c) Sirius XM Holdings, Inc. (a)(c) Chemical Manufacturing – 4.3% 1 AbbVie, Inc. 56 1 Endo International plc (a)(b) 80 KYTHERA Biopharmaceuticals, Inc. (a)(f) Mylan NV (a)(b) Perrigo Co. PLC (b) Clothing and Clothing Accessories Stores – 5.6% ANN, Inc. (a) Computer and Electronic Product Manufacturing – 5.4% Alcatel-Lucent – ADR (a) Broadcom Corp. – Class A Freescale Semiconductor Ltd. (a)(b) Micrel, Inc. Credit Intermediation and Related Activities – 14.8% City National Corp. (c) Hudson City Bancorp, Inc. (c) Susquehanna Bancshares, Inc. (c) Electrical Equipment, Appliance, and Component Manufacturing – 1.1% Graftech International Ltd. (a) General Merchandise Stores – 11.1% Family Dollar Stores, Inc. (c) The accompanying notes are an integral part of these financial statements. 6 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at June 30, 2015 (Unaudited), Continued Shares COMMON STOCKS – 80.1% (Continued) Value Insurance Carriers and Related Activities – 3.2% Cigna Corp. $ HCC Insurance Holdings, Inc. Montpelier Re Holdings Ltd. (b) Machinery Manufacturing – 0.7% Dresser-Rand Group, Inc. (a) Merchant Wholesalers, Nondurable Goods – 5.7% Sigma-Aldrich Corp. (c) Miscellaneous Store Retailers – 2.0% Office Depot, Inc. (a) Paper Manufacturing – 2.5% MeadWestvaco Corp. Pipeline Transportation – 1.3% The Williams Companies, Inc. Primary Metal Manufacturing – 1.5% RTI International Metals, Inc. (a) Professional, Scientific, and Technical Services – 0.7% Advent Software, Inc. Publishing Industries (except Internet) – 8.1% Catamaran Corp. (a)(b) Dealertrack Technologies, Inc. (a) Informatica Corp. (a) Truck Transportation – 1.1% Quality Distribution, Inc. (a) Utilities – 0.9% Pepco Holdings, Inc. TOTAL COMMON STOCKS (Cost $64,437,244) REITS – 7.9% Funds, Trusts, and Other Financial Vehicles – 2.1% Associated Estates Realty Corp. Real Estate – 5.8% Home Properties, Inc. TOTAL REITS (Cost $6,346,251) The accompanying notes are an integral part of these financial statements. 7 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at June 30, 2015 (Unaudited), Continued Shares RIGHTS – 0.0% Value Hospitals – 0.0% Community Health Systems, Inc. (a)(c) $ 91 TOTAL RIGHTS (Cost $0) 91 MONEY MARKET FUNDS – 3.8% Fidelity Institutional Money Market Portfolio – Class I, 0.07% (d)(e) TOTAL MONEY MARKET FUNDS (Cost $3,095,831) TOTAL INVESTMENTS IN SECURITIES (Cost $73,879,326) – 91.8% Other Assets in Excess of Liabilities – 8.2% NET ASSETS – 100.0% $ (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of the security has been segregated for open short positions. (d) Rate shown is the 7-day annualized yield as of June 30, 2015. (e) All or a portion of the shares have been committed as collateral for total return swaps. (f) All or a portion of the security is pledged as collateral for written options. ADR – American Depository Receipt REIT – Real Estate Investment Trust The accompanying notes are an integral part of these financial statements. 8 KELLNER MERGER FUND SCHEDULE OF SECURITIES SOLD SHORT at June 30, 2015 (Unaudited) Shares COMMON STOCKS – 37.9% Value Broadcasting (except Internet) – 2.6% Charter Communications, Inc. – Class A (a) $ Comcast Corp. – Class A Clothing and Clothing Accessories Stores – 1.3% Ascena Retail Group, Inc. (a) Computer and Electronic Product Manufacturing – 6.7% Avago Technologies Ltd. Nokia OYJ – ADR NXP Semiconductors NV (a)(b) Credit Intermediation and Related Activities – 11.4% BB&T Corp. M&T Bank Corp. Royal Bank of Canada (b) General Merchandise Stores – 2.8% Dollar Tree, Inc. (a) Insurance Carriers and Related Activities – 0.2% Endurance Specialty Holdings Ltd. (b) Miscellaneous Store Retailers – 0.7% Staples, Inc. Paper Manufacturing – 5.5% Rock-Tenn Co. – Class A Primary Metal Manufacturing – 1.5% Alcoa, Inc. Support Activities for Mining – 1.9% Halliburton Co. Telecommunications – 3.3% AT&T, Inc. TOTAL COMMON STOCKS (Proceeds $31,320,086) TOTAL SECURITIES SOLD SHORT (Proceeds $31,320,086) $ (a) Non-income producing security. (b) Foreign issued security. ADR – American Depository Receipt The accompanying notes are an integral part of these financial statements. 9 KELLNER MERGER FUND SCHEDULE OF OPTIONS WRITTEN at June 30, 2015 (Unaudited) Contracts CALL OPTIONS – 0.3% Value 45 KYTHERA Biopharmaceuticals, Inc. Expiration: November 2015, Exercise Price: $75.00 $ Time Warner Cable, Inc. Expiration: October 2015, Exercise Price: $170.00 TOTAL CALL OPTIONS WRITTEN (Proceeds $144,868) $ SCHEDULE OF SWAP CONTRACTS at June 30, 2015 (Unaudited) Total Net Return Termi- Unrealized Received/ nation Notional Appreciation/ Counter- Security Paid Date Shares Amount (Depreciation)* party LONG TOTAL RETURN SWAP CONTRACTS Altera Corp. Total return Goldman of security 7/3/25 $ $ Sachs & Co. BG Group plc Total return Goldman of security 7/2/25 ) Sachs & Co. Broadcom Corp. – Total return Goldman Class A of security 7/3/25 ) Sachs & Co. Catamaran Corp. Total return Goldman of security 7/3/25 ) Sachs & Co. Dresser-Rand Total return Goldman Group, Inc. of security 7/3/25 Sachs & Co. Hospira, Inc. Total return Goldman of security 7/3/25 Sachs & Co. MeadWestvaco Total return Goldman Corp. of security 7/3/25 ) Sachs & Co. Omnicare, Inc. Total return Goldman of security 7/3/25 Sachs & Co. Pall Corp. Total return Goldman of security 7/3/25 ) Sachs & Co. Polypore International, Total return Goldman Inc. of security 7/3/25 ) Sachs & Co. Time Warner Total return Goldman Cable, Inc. of security 7/3/25 Sachs & Co. SHORT TOTAL RETURN SWAP CONTRACTS Royal Dutch Shell plc – Total return Goldman Class B of security 7/2/25 ) ) Sachs & Co. $ ) * Based on the net swap contract value held at the counterparty, net unrealized depreciation is a liability on the statement of assets and liabilities. The accompanying notes are an integral part of these financial statements. 10 KELLNER MERGER FUND (This Page Intentionally Left Blank.) 11 KELLNER MERGER FUND STATEMENT OF ASSETS AND LIABILITIES at June 30, 2015 (Unaudited) ASSETS Investments in securities, at value (identified cost $73,879,326) $ Cash Foreign currency Deposit at broker Receivables Securities sold Dividends and interest Swap dividends Fund shares purchased Prepaid expenses Total assets LIABILITIES Options written, at value (premiums received $144,868) Securities sold short (proceeds $31,320,086) Payables Securities purchased Fund shares redeemed Dividends on short positions Swap interest Swap contracts Due to advisor Administration and fund accounting fees Transfer agent fees and expenses Audit fees Chief Compliance Officer fee Custody fees Legal fees 12b-1 distribution fees Reports to shareholders Accrued other expenses Total liabilities NET ASSETS $ The accompanying notes are an integral part of these financial statements. 12 KELLNER MERGER FUND STATEMENT OF ASSETS AND LIABILITIES at June 30, 2015 (Unaudited), Continued CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 94.25%) $ Institutional Class Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment loss ) Accumulated net realized gain on investments, foreign currency, options, securities sold short and swap contracts Net unrealized appreciation/(depreciation) on: Investments and foreign currency Written option contracts ) Securities sold short Swap contracts ) Net unrealized appreciation on investments, foreign currency, options, securities sold short and swap contracts Net assets $ The accompanying notes are an integral part of these financial statements. 13 KELLNER MERGER FUND STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2015 (Unaudited) INVESTMENT INCOME Income Dividends (net of foreign taxes withheld and issuance fees of $3,275 and $502, respectively) $ Interest Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Legal fees Custody fees (Note 4) Miscellaneous Chief Compliance Officer fee (Note 4) Printing and mailing expense Trustee fees 12b-1 distribution fees – Class A (Note 5) Total expenses before dividends on short positions and interest expense Dividends on short positions Interest expense Total expenses before fee waivers by advisor Less: advisory fees waived by advisor (Note 4) ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS, FOREIGN CURRENCY, OPTIONS, SECURITIES SOLD SHORT AND SWAP CONTRACTS Net realized gain/(loss) loss on transactions from: Investments Foreign currency ) Purchased options ) Written options Securities sold short ) Swap contracts Net change in unrealized appreciation/(depreciation) on: Investments and foreign currency ) Purchased options ) Written options ) Securities sold short Swap contracts ) Net realized and unrealized gain on investments, foreign currency, options, securities sold short and swap contracts Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 14 KELLNER MERGER FUND (This Page Intentionally Left Blank.) 15 KELLNER MERGER FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain/(loss) on transactions from: Investments Foreign currency ) Purchased options ) ) Written options Securities sold short ) ) Swap contracts Net change in unrealized appreciation/(depreciation) on: Investments and foreign currency ) Purchased options ) Written options ) Securities sold short ) Swap contracts ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain on investments Class A Shares — ) Institutional Class Shares — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment loss of $ ) $ ) The accompanying notes are an integral part of these financial statements. 16 KELLNER MERGER FUND STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) A summary of share transactions is as follows: Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Shares Paid-in Capital Shares Paid-in Capital Class A Shares Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed ) Net increase/(decrease) $ ) $ ) Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Shares Paid-in Capital Shares Paid-in Capital Institutional Class Shares Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 17 KELLNER MERGER FUND STATEMENT OF CASH FLOWS For the Six Months Ended June 30, 2015 (Unaudited) Increase/(decrease) in cash— Cash flows from operating activities: Net increase in net assets from operations $ Adjustments to reconcile net increase/(decrease) in net assets from operations to net cash used in operating activities: Purchases of investment securities ) Proceeds from sale of investment securities Proceeds from short sales Closed short sale transactions ) Sale of short-term investments, net Decrease in receivable for swap contracts Increase in deposits at broker ) Decrease in dividends and interest receivable Increase in receivable for securities sold ) Increase in prepaid expenses and other assets ) Increase in due to Advisor Decrease in due to broker/custodian ) Increase in options written Increase in payable for securities purchased Decrease in payable for dividends on short positions ) Decrease in accrued administration fees ) Decrease in 12b-1 distribution fees ) Decrease in custody fees ) Decrease in transfer agent fees and expenses ) Decrease in other accrued expenses ) Unrealized appreciation on securities ) Net realized gain on investments ) Proceeds received through mergers Net cash used in operating activities ) Cash flows from financing activities: Proceeds from shares sold Payment on shares redeemed ) Net cash provided by financing activities Net increase in cash Cash: Beginning balance Ending balance $ Supplemental information: Cash paid for interest $ The accompanying notes are an integral part of these financial statements. 18 KELLNER MERGER FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Class A Shares Six Months May 1, June 29, Ended 2012** June 30, Year Ended through through December 31, December 31, April 30, (Unaudited) 2013* Net asset value, beginning of period $ Income from investment operations: Net investment loss^ ) Net realized and unrealized gain on investments Total from investment operations Less distributions: From net realized gain on investments — ) ) — Total distributions — ) ) — Net asset value, end of period $ Total return %+ % %+ %+ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before fee waivers and expense reimbursement %++ % %++ %++ After fee waivers and expense reimbursement %++ % %++ %++ Ratio of net investment loss to average net assets: Before fee waivers and expense reimbursement %)++ %) %)++ %)++ After fee waivers and expense reimbursement %)++ %) %)++ %)++ Portfolio turnover rate %+ % %+ %+ * Effective September 19, 2013, the Fund changed its fiscal year end from April 30 to December 31. ** Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 19 KELLNER MERGER FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Institutional Class Shares Six Months May 1, June 29, Ended 2012** June 30, Year Ended through through December 31, December 31, April 30, (Unaudited) 2013* Net asset value, beginning of period $ Income from investment operations: Net investment loss^ ) Net realized and unrealized gain on investments Total from investment operations Less distributions: From net realized gain on investments — ) ) — Total distributions — ) ) — Net asset value, end of period $ Total return %+ % %+ %+ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before fee waivers and expense reimbursement %++ % %++ %++ After fee waivers and expense reimbursement %++ % %++ %++ Ratio of net investment loss to average net assets: Before fee waivers and expense reimbursement %)++ %) %)++ %)++ After fee waivers and expense reimbursement %)++ %) %)++ %)++ Portfolio turnover rate %+ % %+ %+ * Effective September 19, 2013, the Fund changed its fiscal year end from April 30 to December 31. ** Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 20 KELLNER MERGER FUND NOTES TO FINANCIAL STATEMENTS at June 30, 2015 (Unaudited) NOTE 1 – ORGANIZATION The Kellner Merger Fund (the “Fund”) is a non-diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (“1940 Act”), as amended, as an open-end management investment company.The Fund follows the investment company accounting and reporting guidance of the Financial Accounting Standards Board (FASB) Accounting Standard Codification Topic 946 “Financial Services – Investment Companies”.The investment objective of the Fund is to seek to achieve positive risk-adjusted returns with less volatility than in the equity markets.The Fund commenced operations on June 29, 2012.The Fund offers Class A and Institutional Class shares.Class A shares are subject to a maximum sales load of 5.75%.The sales load charged decreases depending on the amount invested. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on the Fund’s return filed for open tax years 2013-2014, or expected to be taken in the Fund’s 2015 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions: Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. 21 KELLNER MERGER FUND NOTES TO FINANCIAL STATEMENTS at June 30, 2015 (Unaudited), Continued The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Fund shares based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. The Fund and the Kellner Event Fund are charged for those expenses that are directly attributable to a Fund, such as investment advisory, custody and transfer agent fees.Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. D. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. E. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. F. REITs: The Fund has made certain investments in real estate investment trusts (“REITs”) which pay dividends to its shareholders based upon funds available from operations.It is quite common for these dividends to exceed the REITs’ taxable earnings and profits resulting in the excess portion of such dividends being designated as a return of capital.The Fund intends to include the gross dividends from such REITs in its annual distributions to its shareholders and, accordingly, a portion of the Fund’s distributions may also be designated as a return of capital. G. Foreign Securities: Foreign economies may differ from the U.S. economy and individual foreign companies may differ from domestic companies in the same industry. Foreign companies or entities are frequently not subject to accounting and financial reporting standards applicable to domestic companies, and there 22 KELLNER MERGER FUND NOTES TO FINANCIAL STATEMENTS at June 30, 2015 (Unaudited), Continued may be less information available about foreign issuers.Securities of foreign issuers are generally less liquid and more volatile than those of comparable domestic issuers.There is frequently less government regulation of broker-dealers and issuers than in the United States.In addition, investments in foreign countries are subject to the possibility of expropriation, confiscatory taxation, political or social instability or diplomatic developments that could adversely affect the value of those investments. H. Leverage and Short Sales: The Fund may use leverage in connection with its investment activities and may affect short sales of securities.Leverage can increase the investment returns of the Fund if the securities purchased increase in value in an amount exceeding the cost of the borrowing.However, if the securities decrease in value, the Fund will suffer a greater loss than would have resulted without the use of leverage. A short sale is the sale by the Fund of a security which it does not own in anticipation of purchasing the same security in the future at a lower price to close the short position.A short sale will be successful if the price of the shorted security decreases. However, if the underlying security goes up in price during the period in which the short position is outstanding, the Fund will realize a loss. The risk on a short sale is unlimited because the Fund must buy the shorted security at the higher price to complete the transaction. Therefore, short sales may be subject to greater risks than investments in long positions.With a long position, the maximum sustainable loss is limited to the amount paid for the security plus the transaction costs, whereas there is no maximum attainable price of the shorted security.The Fund would also incur increased transaction costs associated with selling securities short. In addition, if the Fund sells securities short, it must maintain a segregated account with its custodian containing cash or high-grade securities equal to (i) the greater of the current market value of the securities sold short or the market value of such securities at the time they were sold short, less (ii) any collateral deposited with the Fund’s broker (not including the proceeds from the short sales). The Fund may be required to add to the segregated account as the market price of a shorted security increases. As a result of maintaining and adding to its segregated account, the Fund may maintain higher levels of cash or liquid assets (for example, U.S. Treasury bills, repurchase agreements, high quality commercial paper and long equity positions) for collateral needs thus reducing its overall managed assets available for trading purposes.In lieu of maintaining cash or high-grade securities in a segregated account to cover the Fund’s short sale obligations, the Fund may earmark cash or high-grade securities on the Fund’s records or hold offsetting positions. I. Derivatives: The Fund has adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification. The Fund is required to include enhanced disclosure 23 KELLNER MERGER FUND NOTES TO FINANCIAL STATEMENTS at June 30, 2015 (Unaudited), Continued that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. The Fund may utilize options for hedging purposes as well as direct investment. Some options strategies, including buying puts, tend to hedge the Fund’s investments against price fluctuations. Other strategies, such as writing puts and calls and buying calls, tend to increase market exposure. Options contracts may be combined with each other in order to adjust the risk and return characteristics of the Fund’s overall strategy in a manner deemed appropriate to the Advisor and consistent with the Fund’s investment objective and policies. When a call or put option is written, an amount equal to the premium received is recorded as a liability. The liability is marked-to-market daily to reflect the current fair value of the written option. When a written option expires, a gain is realized in the amount of the premium originally received. If a closing purchase contract is entered into, a gain or loss is realized in the amount of the original premium less the cost of the closing transaction. If a written call option is exercised, a gain or loss is realized from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. If a written put option is exercised, the amount of the premium originally received reduces the cost of the security which is purchased upon the exercise of the option. With options, there is minimal counterparty credit risk to the Fund since the options are covered or secured, which means that the Fund will own the underlying security or, to the extent they do not hold the security, will either earmark securities or maintain a segregated account with the Fund’s custodian consisting of high quality liquid securities equal to the market value of the option, marked to market daily. Options purchased are recorded as investments and marked-to-market daily to reflect the current fair value of the option contract. If an option purchased expires, a loss is realized in the amount of the cost of the option contract. If a closing transaction is entered into, a gain or loss is realized to the extent that the proceeds from the sale are greater or less than the cost of the option. If a purchase put option is exercised, a gain or loss is realized from the sale of the underlying security by adjusting the proceeds from such sale by the amount of the premium originally paid. If a purchased call option is exercised, the cost of the security purchased upon exercise is increased by the premium originally paid. The Fund may enter into total return swap agreements.A total return swap entered into by the Fund is a derivative contract that transfers the market risk of underlying assets.The notional amount of each total return swap 24 KELLNER MERGER FUND NOTES TO FINANCIAL STATEMENTS at June 30, 2015 (Unaudited), Continued agreement is the agreed upon amount or value of the index used for calculating the returns that the parties to a swap agreement have agreed to exchange.The total return swaps are marked to market daily and any change is recorded in unrealized gain/loss on the statement of operations.Gains or losses will be realized when the total return swap contracts are liquidated and will be presented as net realized gain or loss on swap contracts on the statement of operations. The Fund invests in total return swaps to obtain exposure to the underlying referenced instrument, obtain leverage or attain the returns from ownership without actually owning the underlying position. Total return swaps are two-party contracts that generally obligate one party to pay the positive return and the other party to pay the negative return on a specified reference security, security index or index component during the period of the swap. Total return swap contracts are marked to market daily based on the value of the underlying reference entity and the change, if any, is recorded as an unrealized gain or loss. Total return swaps normally do not involve the delivery of securities or other underlying assets.If the counterparty to a total return swap defaults, the Fund’s risk of loss consists of the net amount of payments that the Fund is contractually entitled to receive, if any. Total return swaps are derivatives and their value can be volatile. To the extent that the Advisor does not accurately analyze and predict future market trends, the values of assets or economic factors, the Fund may suffer a loss, which may exceed the related amounts shown in the statement of assets and liabilities. Total return swap contracts outstanding at period end are listed after the Fund’s schedule of investments. As of June 30, 2015, the location of derivatives in the statement of assets and liabilities and the value of the derivative instruments categorized by risk exposure is as follows: Derivative Type Statement of Assets and Liabilities Location Value Equity Contract Options written, at value Equity Contract Net depreciation on swap contracts (60,355) The effect of derivative instruments on the statement of operations for the six months ended June 30, 2015 is as follows: 25 KELLNER MERGER FUND NOTES TO FINANCIAL STATEMENTS at June 30, 2015 (Unaudited), Continued Location ofGain/(Loss) Derivative Type on Derivatives Recognized in Income Value Equity Contract Realized loss on purchased options $ (76,824) Equity Contract Realized gain on written options 76,125 Equity Contract Realized gain on swap contracts 1,713,798 Equity Contract Change in unrealized appreciation on purchased options Equity Contract Change in unrealized appreciation on written options (113,645) Equity Contract Change in unrealized appreciation on swap contracts (854,863) The average monthly market values of purchased and written options during the six months ended June 30, 2015 for the Fund was $62,541 and $92,829, respectively.The average monthly notional value of long and short total return swaps was $21,589,602 and $600,155, respectively. Transactions in written options contracts for the six months ended June 30, 2015, are as follows: Contracts Premiums Received Beginning Balance $ Options written Options closed ) ) Options expired ) ) Outstanding at June 30, 2015 $ The Fund has adopted financial reporting rules regarding offsetting assets and liabilities and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The table below shows the offsetting assets and liabilities relating to the written options and swap contracts shown on the statement of assets and liabilities. 26 KELLNER MERGER FUND NOTES TO FINANCIAL STATEMENTS at June 30, 2015 (Unaudited), Continued Gross Net Gross Amounts not Gross Amounts Amounts Offset in the Statement Amounts Offset Presented of Assets & Liabilities of in the in the Recognized Statement Statement Collateral Assets or of Assets & of Assets & Financial Pledged Net Liabilities Liabilities Liabilities Instruments (Received) Amount Assets: Description None $
